In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Scancarelli, J.), entered June 3, 1996, which granted the mother’s objections to an order of the same court (Eddity, H.E.), dated January 18, 1996, and dismissed his petition for a downward modification of child support.
Ordered that the order is affirmed, with costs.
As a party seeking a downward modification of child support, the father had the burden of establishing an unanticipated and unreasonable change óf circumstance (see, Matter of Boden v Boden, 42 NY2d 210). Although a loss of employment may constitute such an unanticipated change of circumstance, a downward modification may be denied where the moving party has not made a good faith effprt to obtain employment com*419mensurate with his or her qualifications and experience (see, Matter of Yepes v Fichera, 230 AD2d 803, Matter of Jones v Marolla, 105 AD2d 944; Matter of Davis v Davis, 197 AD2d 622). Although it is undisputed that the father lost his job as an engineer through no fault of his own, he failed to present any evidence that he used his best efforts to obtain a new position commensurate with his education and skills. Accordingly, the record supports the determination of the Family Court that the father did not meet the necessary burden so as to entitle him to a downward modification of child support. Mangano, P. J., Rosenblatt, Santucci and Joy, JJ., concur.